Citation Nr: 1548305	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-32 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future review of this Veteran's case should consider the existence of this electronic record.


FINDING OF FACT

With resolution of the doubt in the Veteran's favor, service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Because the Veteran's claim is granted, any error related to the VCAA is harmless. See id.; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

The Veteran contends that his service-connected disabilities prevents him from engaging in substantially gainful employment and, therefore, that he is entitled to a total disability rating. The Board will accord the benefit of the doubt to the Veteran and grant the claim.

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15. Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. See 38 C.F.R. §§ 3.341(a), 4.16(a). A Veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim. A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18. The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more. See 38 C.F.R. § 4.16(a). If it is the result of two or more service-connected disabilities, at least one disability must be ratable at 40 percent or more and the combined disability rating must be 70 percent or more. Id. Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes. Id.

The schedular criteria for TDIU have been met throughout the appeals period. See 38 C.F.R. § 4.16(a). The Veteran's residuals of cold injury, right lower extremity, was rated as 20 percent disabling effective June 2010; his residuals of cold injury, left lower extremity, was rated as 20 percent disabling effective June 2010; his residuals of cold injury, left upper extremity, was rated as 20 percent disabling effective August 2012; his residuals of cold injury, right upper extremity, was rated as 20 percent disabling effective August 2012; his residuals cold injury, left ear, was rated as 10 percent disabling effective August 2012; his residuals cold injury, right ear, was rated as 10 percent disabling effective August 2012. See August 2014 Rating Decision and December 2013 Rating Decision. The Veteran's current combined rating, when considering the bilateral factor, is 70 percent. See 38 C.F.R. §§ 4.25, 4.26.

The Veteran's Application for Increased Compensation Based on Employability reflects that he was a self-employed farmer for 43 years, and that he did not have any other work experience. He completed high school and had no other education or training. See VA Form 21-8940.

The July 2012 VA examiner noted the Veteran's cold injury residuals did not impact his ability to work, but did not provide any further information. See July 2012 VA Examination Report. A private letter from the Veteran's osteopathic doctor dated January 2014 noted the Veteran reported difficulty ambulating, standing for prolonged periods, carrying materials, lifting, and with fine motor coordination due to his cold injury residuals, and that he also had impaired hearing and complex regional pain syndrome. The doctor opined that the Veteran was not employable due to these conditions. See January 2014 Statement from Dr. W.S.C.

Although the June 2014 private statement includes evidence of symptoms related to nonservice-connected conditions, the Board finds that the information pertaining to the cold injury residuals, together with the Veteran's employment history and education level, place the evidence in approximate balance between that favoring and against the claim. The benefit of the doubt will be accorded to the Veteran and the claim is granted.


ORDER

Entitlement to total disability based on individual unemployability is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


